NO. 07-02-0245-CR

                               IN THE COURT OF APPEALS

                         FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL D

                                    AUGUST 20, 2002
                            ______________________________

                              ROBERT JESSE ARREDONDO

                                                       Appellant

                                            v.

                                 THE STATE OF TEXAS,

                                                  Appellee
                          _________________________________

               FROM THE 242ND DISTRICT COURT OF HALE COUNTY;

                        NO. B13729-0005; HON. ED SELF, PRESIDING
                            _______________________________

              ORDER ON APPELLANT’S MOTION TO DISMISS APPEAL
                     _______________________________

Before BOYD, C.J., QUINN and REAVIS, JJ.

       Robert Jesse Arredondo, appellant, has moved to withdraw his notice of appeal and

dismiss the appeal pursuant to Rule 42.2 of the Texas Rules of Appellate Procedure.

Without passing on the merits of the case, we grant the motion pursuant to Texas Rule of

Appellate Procedure 42.2(a) and dismiss the appeal. Having dismissed the appeal at

appellant’s personal request, no motion for rehearing will be entertained, and our mandate

will issue forthwith.

                                                       Brian Quinn
                                                         Justice

Do not publish.